COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 ANDREW SHADOIAN,                               §               No. 08-16-00179-CV

                      Appellant,                §                 Appeal from the

 v.                                             §               County Court at Law

 NICOLE SHOOK,                                  §             of Bastrop County, Texas

                       Appellee.                §                 (TC# 15-17128)

                                             §
                                           ORDER

       Pending before the Court is a motion filed by Appellant’s attorney, David L. Cruz, to

withdraw.    Appellant has not filed an objection to the motion.                 The motion is

GRANTED. Counsel is directed to comply with TEX.R.APP.P. 6.5(c). The reporter’s record has

not been filed because Appellant has not made financial arrangements to pay for preparation of

the records. Appellant is directed to make financial arrangements with the Court Reporter. If

Appellant will not be requesting a reporter’s record, Appellant is directed to inform this Court

immediately. If no response is received by August 28, 2016, this appeal will be considered on

the clerk’s record only and the Appellant’s brief is now due August 28, 2016. The Court

requests that Appellant notify the Court immediately if he retains appellate counsel.

       IT IS SO ORDERED this 18th day of August, 2016.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.